



THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 8, 2016 (this “Amendment”), to the Existing Credit Agreement (such
capitalized term and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below) is made by MONSTER WORLDWIDE, INC., a Delaware corporation
(the “Company”), and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Company, the Lenders and Bank of America, N.A., as Administrative
Agent, are all parties to the Third Amended and Restated Credit Agreement, dated
as of October 31, 2014 (as amended by a First Amendment to Third Amended and
Restated Credit Agreement, dated as of February 6, 2015, a Second Amendment to
Third Amended and Restated Credit Agreement, dated as of April 23, 2015, and as
further amended or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”, and as amended by this Amendment and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”); and
WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Existing Credit Agreement, and the Lenders are willing to effect such
amendments, on the terms and subject to the conditions hereinafter set forth;
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble.
“Amendment Effective Date” is defined in Article III.
“Company” is defined in the preamble.
“Credit Agreement” is defined in the first recital.
“Existing Credit Agreement” is defined in the first recital.


1

--------------------------------------------------------------------------------




SECTION 1.2. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENT TO CREDIT AGREEMENT
Effective on (and subject to the occurrence of) the Amendment Effective Date,
the Existing Credit Agreement is hereby amended as follows:
1.     The definition of “Change of Control” appearing in Section 1.01 of the
Existing Credit Agreement is amended by deleting clause (c) thereof in its
entirety and substituting the following language therefor:
(c)    any Person or two or more Persons acting in concert shall have acquired,
by contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis representing 25% or more of the combined voting power of
such securities.
2.     Clause (iii) of Section 7.09 of the Existing Credit Agreement is amended
by adding the following language immediately prior to the semicolon at the end
of such clause:
    or, so long as a Change of Control has not occurred and is continuing,
restrictions contained in merger or sale agreements
Except as expressly so amended, the Existing Credit Agreement shall continue in
full force and effect in accordance with its terms.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective on the date first written above (the
“Amendment Effective Date”) following receipt by the Administrative Agent of
counterparts hereof executed on behalf of the Company and the Required Lenders.


2

--------------------------------------------------------------------------------




ARTICLE IV
MISCELLANEOUS
SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.
SECTION 4.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 4.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 4.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.
SECTION 4.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Company hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clause (a) of Section 4.02 of the Credit Agreement are
true and correct.




3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


MONSTER WORLDWIDE, INC.




By: /s/ Timothy T. Yates
Name:     Timothy T. Yates
Title:     Chief Executive Officer and Chief
    Financial Officer












 
 
Monster – Third Amendment to Third
Amended and Restated Credit Agreement




--------------------------------------------------------------------------------








Acknowledged by


BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Ronaldo Naval
Name: Ronaldo Naval
Title: Vice President


 
 
Monster – Third Amendment to Third
Amended and Restated Credit Agreement




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender

By: /s/ Jana L. Baker
Name: Jana L. Baker
Title: Senior Vice President


 
 
Monster – Third Amendment to Third
Amended and Restated Credit Agreement




--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender

By: /s/ Matthew J. Bradley
Name: Matthew J. Bradley
Title: Vice President


 
 
Monster – Third Amendment to Third
Amended and Restated Credit Agreement




--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By: /s/ Nellya Davydova
Name: Nellya Davydova
Title: Vice President






 
 
Monster – Third Amendment to Third
Amended and Restated Credit Agreement


